Exhibit 10.1

Embarq Corporation

 

Thomas A. Gerke

Embarq Corporation

   October 26, 2008

Amendment to Employment Agreement

Dear Mr. Gerke:

Reference is hereby made to (i) the Employment Agreement (the “Employment
Agreement”), dated as of March 3, 2008, between you and Embarq Corporation, a
Delaware corporation (the “Company”) and (ii) that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated October 26, 2008, between and among, the
Company, CenturyTel, Inc., a Louisiana corporation (“Company 2”) and Cajun
Acquisition Company, a Delaware corporation and a wholly owned subsidiary of
CenturyTel, Inc. Capitalized words not otherwise defined herein shall have the
meanings assigned thereto in the Employment Agreement.

In connection with the negotiation and execution of the Merger Agreement and
subject to the closing of the transaction (the “Transaction”) contemplated by
the Merger Agreement, the Company, Company 2 and you agree (i) to the following
terms of employment with Company 2 and the Surviving Company (as defined in the
Merger Agreement) on and after the Closing Date (as defined in the Merger
Agreement) and (ii) to the amendments described below to the Employment
Agreement (collectively, this “Amendment Agreement”):

1. Employment Agreement. As modified herein, the obligations of the Company to
you under the Employment Agreement shall be obligations of the Surviving
Company, and the Surviving Company shall, in a manner consistent with this
Amendment Agreement, be substituted for the Company for purposes of the
Employment Agreement.

2. Change in Control. The Transaction shall constitute a Change in Control for
purposes of the Employment Agreement and all option, stock unit or other equity
grants granted to you under the Company’s equity compensation plans and
outstanding on the Closing Date.

3. CIC Good Reason. The Transaction and the change in your title described below
shall constitute events of CIC Good Reason for purposes of the Employment
Agreement. Neither the Company, Company 2 nor the Surviving Company
(collectively, the “Companies”) shall have any right to cure such events of CIC
Good Reason. In addition, you shall not be required or permitted to give the
notice of termination (the “Notice”) contemplated by Section 1.04(c) of the
Employment Agreement as a result of the events of CIC Good Reason described in
the first sentence of this Section 3 until a notice date selected by you in the
resignation window (the “Window Period”) beginning on the first anniversary of
the Closing Date and ending on the sixtieth day following such first
anniversary. To be effective, the Notice shall be in writing and shall specify a
Termination Date that is no earlier

 

1



--------------------------------------------------------------------------------

than the last day of the Window Period and no later than 180 days following the
first anniversary of the Closing Date. For the CIC Severance Period beginning on
the Termination Date specified in the Notice, the Companies shall provide you
with the payments, benefits and other severance entitlements contemplated by
Section 4.02 of the Employment Agreement. Except as provided in Section 4(d)
below, such amounts shall be in lieu of any other severance payable to you as a
result of your termination due to a CIC Good Reason. The release referred to in
the last sentence of Section 4.04(b) of the Employment Agreement shall be
consistent in all material respects with the form of release that the Company
has used prior to the Closing Date for executive officers. If you die during the
CIC Severance Period, the remaining amounts otherwise payable to you shall be
payable to your estate or designated beneficiary, as the case may be.

4. Employment After the Closing.

(a) The period from the Closing Date through the Termination Date described in
Section 3 above is referred to herein as the “Post-Closing Employment Period”
and, except as otherwise provided herein, shall be treated for all purposes of
the Employment Agreement as part of the Employment Term.

(b) During the Post-Closing Employment Period, you shall hold the title of
Vice-Chairman of Company 2 and shall report directly and exclusively to the
Chief Executive Officer of Company 2, and your principal place of employment
shall be your employment location prior to the Closing Date. Your duties shall
in all respects be consistent with that of a senior executive officer of the
Surviving Company and Company 2 and shall focus primarily on the integration of
the businesses and operations of the Company and Company 2, and such other
duties, if any, as are mutually agreed upon by you and Company 2. As modified
herein, the provisions of Section 1.02 of the Employment Agreement shall apply
during the Post-Closing Employment Period, except that “Board” shall refer to
the “Board of Directors of the Surviving Company” and the policies and
guidelines referred to therein shall refer to the reasonably corresponding
policies and guidelines of Company 2.

(c) During the Post-Closing Employment Period, the Companies shall continue to
provide you with base salary, annual incentive compensation, equity
compensation, and benefits that are no less favorable than those contemplated by
the applicable provisions of Section 2 of the Employment Agreement, except that
(i) the Incentive Plan shall mean the incentive plan of Company 2 for its
executive officers, and (ii) the equity awards made to you during the
Post-Closing Employment Period (A) shall be made in accordance with the equity
plans of the Company 2, (B) shall be no less favorable for each annual grant
cycle than the awards made generally to other executive officers of the Company
2 who report directly to the Chief Executive Officer of Company 2, and the
target opportunity of the awards for each annual grant cycle shall be no less
favorable to you than that contemplated by Section 2.03 of the Employment
Agreement for 2008, and (C) shall treat the Post-Closing Employment Period and
the CIC Severance Period as employment for purposes of the vesting and exercise
provisions of such awards and shall vest and be earned ratably during such
periods of actual or deemed employment.

(d) If, during the Post-Closing Employment Period, the Companies terminate your
employment other than for Cause or if you resign for an event of Non-CIC Good
Reason (substituting, in the case of clause (i) of the definition of Non-CIC
Good Reason, the title set forth in Section 4(b) above), the Companies shall
continue to provide you

 

2



--------------------------------------------------------------------------------

with the base salary, annual incentive compensation, equity compensation, and
benefits contemplated by Section 3(c) above for the remainder of the
Post-Closing Employment Period (which, solely for purposes of this Section 4(d),
shall be deemed to end on a Termination Date that is the last day of the Window
Period), as if your employment had continued for the entire Post-Closing
Employment Period and, following the end of the Post-Closing Employment Period,
shall provide you with the severance and other amounts contemplated by Section 3
above for the duration of the CIC Severance Period. In addition, if your
employment during the Post-Closing Employment Period ends as a result of your
death or disability, such death or disability shall be treated as a termination
by the Companies other than for Cause during the Post-Closing Employment Period
and the Companies shall pay the amounts otherwise payable to you to your estate
or designated beneficiary, as the case may be.

(e) The Company shall pay or reimburse you for the reasonable legal fees and
expenses incurred by you in connection with the negotiation of this Amendment
Agreement promptly upon presentation of a fee statement.

5. Condition to Effectiveness. This Amendment Agreement shall only become
effective upon the closing of the Transaction, except that Section 4(e) shall be
effective upon signing.

6. Construction. The remaining provisions of the Employment Agreement not
otherwise amended hereby shall be construed in good faith by the parties in a
manner that is reasonably consistent with the terms of this Amendment Agreement.
The parties agree to execute such additional documents as shall be reasonably
necessary to effect the foregoing provisions. In the event of any conflict
between the terms of this Amendment Agreement and the terms of the Merger
Agreement or the Employment Agreement (prior to amendment hereby), the terms of
this Amendment Agreement shall control. Except as modified hereby, the terms of
the Employment Agreement shall continue to apply to you and to the Surviving
Company on and after the Closing Date.

*    *    *    *

 

3



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms set forth above by signing below.

 

Embarq Corporation by  

/s/ Gene M. Betts

Name:   Gene M. Betts Title:   Chief Financial Officer

 

ACCEPTED AND AGREED:

/s/ Thomas A. Gerke

Thomas A. Gerke ACCEPTED AND AGREED: CENTURYTEL, INC. by

/s/ Glen F. Post, III

Name:   Glen F. Post, III Title:   Chairman of the Board and   Chief Executive
Officer

 

4